UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: The Putnam Fund for Growth and Income Semiannual report 4 | 30 | 17 Message from the Trustees 1 Your fund’s performance 3 Your fund’s expenses 5 Terms and definitions 7 Other information for shareholders 8 Financial statements 9 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees June 7, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 3–5 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 3–5 for additional fund performance information. Index descriptions can be found on page 7. 2The Putnam Fund for Growth and Income Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10years average 5years average 3 years average 1 year 6 months Class A (11/6/57) Before sales charge 10.95% 51.61% 4.25% 75.07% 11.85% 17.75% 5.60% 17.31% 13.00% After sales charge 10.84 42.89 3.63 65.00 10.53 10.98 3.53 10.56 6.50 Class B (4/27/92) Before CDSC 10.80 42.72 3.62 68.77 11.03 15.16 4.82 16.48 12.62 After CDSC 10.80 42.72 3.62 66.77 10.77 12.16 3.90 11.48 7.62 Class C (7/26/99) Before CDSC 10.12 40.68 3.47 68.68 11.02 15.19 4.83 16.47 12.60 After CDSC 10.12 40.68 3.47 68.68 11.02 15.19 4.83 15.47 11.60 Class M (5/1/95) Before sales charge 10.24 44.24 3.73 70.81 11.30 16.04 5.08 16.71 12.69 After sales charge 10.17 39.20 3.36 64.83 10.51 11.98 3.84 12.63 8.75 Class R (1/21/03) Net asset value 10.67 47.90 3.99 72.96 11.58 16.89 5.34 16.99 12.85 Class R6 (7/2/12) Net asset value 11.07 56.65 4.59 78.72 12.31 19.13 6.01 17.74 13.20 Class Y (6/15/94) Net asset value 11.06 55.41 4.51 77.31 12.14 18.63 5.86 17.63 13.11 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. The Putnam Fund for Growth and Income 3 Comparative index returns For periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Russell 1000 Value Index — † 71.28% 5.53% 86.85% 13.32% 26.89% 8.26% 16.55% 11.69% Lipper Large-Cap Value Funds category — † 62.49 4.89 75.30 11.85 23.44 7.25 16.49 12.53 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/17, there were 499, 491, 423, 376, and 267 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 2 2 2 2 2 2 2 Income $0.259 $0.175 $0.175 $0.205 $0.235 $0.298 $0.288 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/16 $20.65 $21.91 $20.27 $20.55 $20.48 $21.22 $20.55 $20.71 $20.70 4/30/17 23.07 24.48 22.65 22.96 22.87 23.70 22.95 23.14 23.12 Before After Net Net Before After Net Net Net Current rate sales sales asset asset sales sales asset asset asset (end of period) charge charge value value charge charge value value value Current dividend rate 1 0.95% 0.90% 0.21% 0.21% 0.47% 0.46% 0.73% 1.30% 1.21% Current 30-day SEC yield 2 N/A 1.07 0.39 0.39 N/A 0.62 0.88 1.48 1.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 4 The Putnam Fund for Growth and Income Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10years average 5years average 3years average 1 year 6 months Class A (11/6/57) Before sales charge 10.97% 58.27% 4.70% 72.91% 11.57% 19.25% 6.04% 21.40% 12.24% After sales charge 10.86 49.17 4.08 62.96 10.26 12.39 3.97 14.42 5.78 Class B (4/27/92) Before CDSC 10.82 48.96 4.07 66.52 10.74 16.60 5.25 20.50 11.80 After CDSC 10.82 48.96 4.07 64.52 10.47 13.60 4.34 15.50 7.15 Class C (7/26/99) Before CDSC 10.14 46.87 3.92 66.66 10.76 16.60 5.25 20.54 11.83 After CDSC 10.14 46.87 3.92 66.66 10.76 16.60 5.25 19.54 10.83 Class M (5/1/95) Before sales charge 10.26 50.55 4.18 68.75 11.03 17.47 5.51 20.81 11.98 After sales charge 10.20 45.28 3.81 62.84 10.24 13.35 4.27 16.58 8.06 Class R (1/21/03) Net asset value 10.69 54.35 4.44 70.81 11.30 18.32 5.77 21.09 12.08 Class R6 (7/2/12) Net asset value 11.10 63.52 5.04 76.44 12.03 20.65 6.46 21.84 12.39 Class Y (6/15/94) Net asset value 11.08 62.23 4.96 75.04 11.85 20.14 6.31 21.67 12.36 See the discussion following the fund performance table on page 3 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 * 0.93% 1.68% 1.68% 1.43% 1.18% 0.56% 0.68% Annualized expense ratio for the six-month period ended 4/30/17 † 0.94% 1.69% 1.69% 1.44% 1.19% 0.58% 0.69% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Includes .01% from annualizing the one-time merger related costs. The Putnam Fund for Growth and Income 5 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $4.96 $8.91 $8.91 $7.59 $6.28 $3.07 $3.65 Ending value (after expenses) $1,130.00 $1,126.20 $1,126.00 $1,126.90 $1,128.50 $1,132.00 $1,131.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $4.71 $8.45 $8.45 $7.20 $5.96 $2.91 $3.46 Ending value (after expenses) $1,020.13 $1,016.41 $1,016.41 $1,017.65 $1,018.89 $1,021.92 $1,021.37 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 6 The Putnam Fund for Growth and Income Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. The Putnam Fund for Growth and Income 7 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 8 The Putnam Fund for Growth and Income Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. The Putnam Fund for Growth and Income9 The fund’s portfolio 4/30/17 (Unaudited) COMMON STOCKS (92.9%)* Shares Value Aerospace and defense (5.2%) Airbus SE (France) 500,842 $40,497,441 Northrop Grumman Corp. 587,900 144,599,884 Raytheon Co. 494,600 76,766,866 Airlines (0.7%) Southwest Airlines Co. 632,700 35,570,394 Auto components (0.8%) Delphi Automotive PLC (United Kingdom) 505,200 40,618,080 Banks (11.4%) Bank of America Corp. 5,595,894 130,608,166 Citigroup, Inc. 2,166,180 128,064,562 JPMorgan Chase & Co. 2,669,446 232,241,802 KeyCorp 1,736,200 31,668,288 Regions Financial Corp. 3,432,400 47,195,500 Beverages (3.3%) Dr. Pepper Snapple Group, Inc. 439,700 40,298,505 Molson Coors Brewing Co. Class B 603,100 57,831,259 PepsiCo, Inc. 599,200 67,877,376 Building products (0.9%) Johnson Controls International PLC 1,035,378 43,040,663 Capital markets (5.5%) AllianceBernstein Holding LP 128,493 2,942,490 Charles Schwab Corp. (The) 1,103,400 42,867,090 Goldman Sachs Group, Inc. (The) 240,793 53,889,473 Invesco, Ltd. 601,000 19,796,940 KKR & Co. LP 2,094,696 39,757,330 Morgan Stanley 1,585,600 68,767,472 State Street Corp. 570,700 47,881,730 Chemicals (3.0%) Air Products & Chemicals, Inc. 140,400 19,726,200 CF Industries Holdings, Inc. S 1,911,400 51,110,836 Dow Chemical Co. (The) 744,534 46,756,735 E. I. du Pont de Nemours & Co. 387,917 30,936,381 Communications equipment (0.9%) Cisco Systems, Inc. 1,366,857 46,568,818 Consumer finance (0.5%) Capital One Financial Corp. 328,700 26,420,906 10The Putnam Fund for Growth and Income COMMON STOCKS (92.9%)* cont. Shares Value Containers and packaging (1.2%) Ball Corp. 413,800 $31,817,082 Sealed Air Corp. 695,100 30,598,302 Diversified telecommunication services (1.4%) AT&T, Inc. 1,713,400 67,902,042 Electric utilities (2.2%) American Electric Power Co., Inc. 270,100 18,320,883 Edison International 240,500 19,232,785 Exelon Corp. 1,418,800 49,133,044 PG&E Corp. 326,700 21,905,235 Energy equipment and services (0.8%) Halliburton Co. 858,000 39,365,040 Equity real estate investment trusts (REITs) (2.9%) American Tower Corp. 310,800 39,142,152 Boston Properties, Inc. 304,000 38,486,400 Federal Realty Investment Trust 269,500 35,274,855 Gaming and Leisure Properties, Inc. 878,008 30,554,678 Food and staples retail (2.2%) CVS Health Corp. 167,100 13,775,724 Kroger Co. (The) 1,656,700 49,121,155 Walgreens Boots Alliance, Inc. 535,000 46,298,900 Food products (0.9%) Kraft Heinz Co. (The) 525,300 47,481,867 Health-care equipment and supplies (1.3%) Becton Dickinson and Co. 235,600 44,050,132 Danaher Corp. 249,400 20,782,502 Health-care providers and services (1.6%) Cigna Corp. 397,300 62,125,801 UnitedHealth Group, Inc. 104,500 18,274,960 Hotels, restaurants, and leisure (0.6%) Hilton Worldwide Holdings, Inc. 487,366 28,739,973 Household durables (0.4%) PulteGroup, Inc. 879,900 19,947,333 Household products (0.5%) Colgate-Palmolive Co. 332,100 23,924,484 Independent power and renewable electricity producers (1.4%) Calpine Corp. † 2,965,317 30,246,233 NRG Energy, Inc. 2,253,600 38,085,840 The Putnam Fund for Growth and Income 11 COMMON STOCKS (92.9%)* cont. Shares Value Industrial conglomerates (1.5%) General Electric Co. 1,231,720 $35,707,563 Honeywell International, Inc. 298,300 39,119,062 Insurance (3.8%) American International Group, Inc. 997,825 60,777,521 Assured Guaranty, Ltd. 1,337,680 51,005,738 Chubb, Ltd. 286,600 39,335,850 Hartford Financial Services Group, Inc. (The) 807,600 39,055,536 Internet and direct marketing retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) † ∆ ∆ F 78 64 Global Fashion Group SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) † ∆ ∆ F 60,600 541,492 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) † ∆ ∆ F 39 32 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) † ∆ ∆ F 16 13 Internet software and services (1.2%) Alphabet, Inc. Class C † 65,080 58,959,877 IT Services (2.0%) DXC Technology Co. † 827,400 62,336,316 Fidelity National Information Services, Inc. 459,500 38,685,305 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 240,400 13,234,020 Machinery (0.5%) Fortive Corp. 413,700 26,170,662 Media (4.3%) Charter Communications, Inc. Class A † 125,451 43,300,667 Comcast Corp. Class A 2,942,500 115,316,575 DISH Network Corp. Class A † 599,600 38,638,224 Liberty Global PLC Ser. C (United Kingdom) † 560,300 19,391,983 Metals and mining (0.7%) BHP Billiton, Ltd. (Australia) 1,851,051 32,877,511 Oil, gas, and consumable fuels (9.1%) Anadarko Petroleum Corp. 753,500 42,964,570 Cheniere Energy, Inc. † 451,400 20,470,990 ConocoPhillips 1,464,900 70,183,359 EOG Resources, Inc. 449,100 41,541,750 Exxon Mobil Corp. 435,192 35,533,427 Marathon Oil Corp. 4,604,200 68,464,454 Pioneer Natural Resources Co. 225,700 39,043,843 Suncor Energy, Inc. (Canada) 1,962,898 61,516,264 12 The Putnam Fund for Growth and Income COMMON STOCKS (92.9%)* cont. Shares Value Oil, gas, and consumable fuels cont. Total SA (France) 630,791 $32,411,471 Valero Energy Corp. 700,400 45,252,844 Personal products (0.8%) Coty, Inc. Class A 907,267 16,194,716 Edgewell Personal Care Co. † 332,268 23,753,839 Pharmaceuticals (5.1%) AstraZeneca PLC ADR (United Kingdom) S 1,339,400 40,516,850 Bristol-Myers Squibb Co. 302,600 16,960,730 Johnson & Johnson 647,000 79,885,090 Merck & Co., Inc. 1,252,291 78,055,298 Pfizer, Inc. 1,181,434 40,074,241 Road and rail (1.0%) Union Pacific Corp. 441,800 49,463,928 Semiconductors and semiconductor equipment (3.4%) Applied Materials, Inc. 1,474,000 59,859,140 Broadcom, Ltd. 231,500 51,117,515 NXP Semiconductor NV † 96,100 10,162,575 Texas Instruments, Inc. 620,800 49,154,944 Software (3.0%) Microsoft Corp. 2,199,400 150,570,924 Specialty retail (1.6%) Home Depot, Inc. (The) 500,300 78,096,830 Technology hardware, storage, and peripherals (1.7%) Apple, Inc. 588,400 84,523,660 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 2,494,955 42,114,840 Tobacco (1.8%) Altria Group, Inc. 780,200 56,002,756 Philip Morris International, Inc. 325,700 36,100,588 Wireless telecommunication services (0.8%) T-Mobile US, Inc. † 302,600 20,355,902 Vodafone Group PLC ADR (United Kingdom) 802,322 21,012,814 Total common stocks (cost $3,860,735,246) The Putnam Fund for Growth and Income 13 CONVERTIBLE PREFERRED STOCKS (0.0%)* Shares Value Global Fashion Group SA zero% cv. pfd. (acquired 7/11/16, cost $309,232) (Brazil) (Private)
